DETAILED ACTION
Divisional
This application is a divisional application of U.S. Application No. 16/496,770 filed on 23 September 2019 (“Parent Application”). See MPEP §201.06. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Status
This communication is in response to the application and preliminary amendment filed on 9 July 2021. Claims 1-18 have been canceled, and no claims added or amended; therefore, claims 19-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim through the Parent Application for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/475,509, filed on 23 March 2017, is acknowledged.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, claims 19-20 are directed to a method, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 19 recites a computer-implemented method for generation of at least one output analytic for per-store unit demand, the method comprising: receiving historical data related to one or more products, the historical data comprising historical inventory level of the one or more products at a retail store; forecasting, using a demand machine learning model trained or instantiated with a demand training set, a demand for the one or more products at the retail store, the demand machine learning model comprising a first model for predicting the total unit demand for the retail store and a second model for predicting the demand in the retail store for the one or more products, the demand training set comprising the historical data, the forecast comprising multiplying the prediction of the total unit demand for the retail store for a predetermined time-period by the prediction of the demand in the retail store for the one or more products; and outputting the at least one output analytic to the user.
Dependent claim 20 appears to be encompassed by the abstract idea of the independent claims since merely indicating including a stock out condition in the modeling or forecasting.
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of forecasting product and/or store product demand; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are that this is claimed to be a computer-implemented method, and using a demand machine learning model trained or instantiated with a demand training set. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The Examiner notes that Applicant discusses the machine learning that may be used, but does not indicate any changes to the machine learning models – the “invention” merely applies inventory data to standard modeling so as to forecast demand. As such, the machine learning of the instant claims is not considered a practical application or significant – it is merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, the activity is merely applying the idea via computer that is considered insignificant.

The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claim(s), as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2017/0169446, hereinafter Li) in view of McMains et al. (U.S. Patent Application Publication No. 2012/0179505, hereinafter McMains).

Claim 19: Li discloses a computer-implemented method for generation of at least one output analytic for per-store unit demand, the method comprising:
receiving historical data related to one or more products, the historical data comprising historical inventory level of the one or more products at a retail store (see Li at least at, e.g., ¶¶ 0013, 0048, 0063-0064; citation by number only hereinafter);

outputting the at least one output analytic to the user (0051).
Li, however, does not appear to explicitly disclose the demand machine learning model comprising a first model for predicting the total unit demand for the retail store and a second model for predicting the demand in the retail store for the one or more products, and the forecast comprising multiplying the prediction of the total unit demand for the retail store for a predetermined time-period by the prediction of the demand in the retail store for the one or more products. However, Li does extensively teach the use of two models (Li at 0013-0014, 0024, etc.), and analyzing demand of a product at a store and at a shopping facility (Li at 0013, 0021, 0063), including “at product and store level” (Li at 0057), where using the machine learning indicated would be applying the same technique to different levels of data. McMains further teaches “a computer-implemented method for determining a plurality of pack configurations to make available for distribution to a plurality of stores” (McMains at 0004) and that “[t]he total product demand is forecast for each store, and the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the demand forecasting of Li with the multiplying of McMains in order to use two models to predict store and product demand, and multiplying to forecast product demand at a store in order to supply products to best meet demand.
The rationale for combining in this manner is that using two models to predict store and product demand, and multiplying to forecast product demand at a store is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to supply products to best meet demand as explained above.

Claim 20: Li in view of McMains discloses the method of claim 19, wherein the forecast further comprises adding a covariate for a stock out condition (Li at 0028, 0032, 0037, out of stock conditions and periods factored into forecasting/modeling).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Anderson et al. (U.S. Patent Application Publication No. 2020/0334577, herein Anderson) indicates that both LASSO and ARIMA (as indicated by Li) are types of machine learning (see Anderson at 0025).
Lelkes et al. (U.S. Patent Application Publication No. 2017/0214351, herein Lelkes) also indicates that both LASSO and ARIMA (as indicated by Li) are known types of machine learning (see Lelkes at 0019, 0050)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622